Acknowledgement
This Notice of Allowance is in response to after final amendment filed 4/22/2022.

Reasons for Allowance
Claims 16 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Choi (US 2017/0054842 A1) and Abramson et al. (US 2017/0279957 A1), taken alone or in combination, does not teach the claimed identification system in communication with a control system of a vehicle, the identification system comprising: 
a communication circuit configured to communicate with a plurality of mobile devices; 
a rearview mirror assembly including at least one scanning apparatus configured to capture a biometric data; and 
a controller in communication with the communication circuit and the scanning apparatus, wherein the controller is configured to: 
control the scanning apparatus to capture the biometric data; 
compare the biometric data to authentication data in an identification profile; 
authenticate a vehicle operator based on the authentication data; 
receive operating condition data corresponding to a vehicle gear selection; 
receive occupant parameter data associated with the vehicle operator and the identification profile, wherein the occupant parameter data includes at least one of financial information related to a payment account and security information; 
communicate a first control instruction to a first mobile device of the mobile devices associated with the vehicle operator via the communication circuit, wherein the first control instruction is configured to cause a restricted operation of the first mobile device based on the operating condition data and the occupant parameter data; and 
communicate a second control instruction to a second mobile device of the plurality of mobile devices, the second mobile device associated with a non-operator passenger of the vehicle, wherein the controller is configured to communicate an indication of the operator of the vehicle in the second control instruction, wherein the second control instruction is generated while the first mobile device is in the restricted operation.
Specifically, Choi discloses a similar system comprising a communication circuit (i.e. communication unit 620), at least one scanning apparatus (i.e. camera 630)configured to capture a biometric data (see ¶0142), a controller (i.e. processor 640) in communication with the communication circuit and the scanning apparatus (see Figure 6), wherein the controller is configured to receive a request for a security authorization (see ¶0153), capture the biometric data with the scanning apparatus (see ¶0211-0212), compare the biometric data to authentication data in an identification profile (see ¶0212-0213), authenticate a vehicle operator based on the authentication data (see ¶0133), receive operating condition data (see ¶0154), and communicate a first control instruction to a first mobile device associated with the vehicle operator via the communication circuit, wherein the first control instruction is configured to restrict an operation of the first mobile device based on the operating condition data and the identification profile (see ¶0157-0158). However, Choi does not disclose that the scanning apparatus is included in a rearview mirror assembly, that the operating condition data corresponds to a vehicle gear selection, where the restriction of the operation of the first mobile device is based on the vehicle gear selection, and that a second control instruction is communicated to a second mobile device associated with a non-operator passenger of the vehicle, wherein the controller is further configured to communicate an indication of the operator of the vehicle in the second control instruction, wherein the second control instruction is generated while the first mobile device is in the restricted operation, as claimed.
Abramson et al. discloses a similar system comprising a communication circuit (i.e. communication interface 150), a rearview mirror assembly including at least one scanning apparatus configured to capture a biometric data (see ¶0839, with respect to Figures 87A-E), and a controller (i.e. processor 110) in communication with the communication circuit and the scanning apparatus (see Figure 1), wherein the controller is configured to receive a request for a security authorization (see ¶0450), capture the biometric data with the scanning apparatus (see ¶0460, ¶0642), compare the biometric data to authentication data in an identification profile (see ¶0465), authenticate a vehicle operator based on the authentication data (see ¶0465), receive operating condition data corresponding to a vehicle gear selection (see ¶0965), communicate a first control instruction to a first mobile device associated with the vehicle operator via the communication circuit, wherein the first control instruction is configured to restrict an operation of the first mobile device based on the operating condition data (see ¶0968). However, Abramson et al. does not disclose communicating a second control instruction to a second mobile device associated with a non-operator passenger of the vehicle, wherein the controller is further configured to communicate an indication of the operator of the vehicle in the second control instruction, wherein the second control instruction is generated while the first mobile device is in the restricted operation, as claimed.
No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not have been obvious to one of ordinary skill in the art before the effective filing date.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766. The examiner can normally be reached Monday-Friday, 9 am-5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661